DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-15 and newly added claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 7-8 and 12-15, drawn to a secondary battery comprising a negative electrode active material comprising a mixture of graphite particles and silicon particles and a nonaqueous electrolyte solution comprising an electrolyte, a nonaqueous solvent and a compound represented by general formula (A), where R1 = R2 = R3 = -CH2-CH=CH2, specifically triallyl isocyanurate and a difluorophosphate and further comprising a cyclic carbonate compound having a carbon-carbon unsaturated bond cited in the reply filed on 5-26-2021 is acknowledged.  The traversal is on the ground(s) that it is not a burden to search Group I and Group II and there is a same technical feature.  This is not found persuasive because:
         VERSUS           Group II which allows for formula (1) where only one nitrogen atom is required (5th position) in the 6 membered ring where the other two positions at 1 and 3 can comprise a carbon atom and contains 2 double O bonds position 4 and 6 and a single bond position 2 and does not further require another compound.  In addition, since a reference has been found, there is no technical feature contributing to the prior art.            The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 9-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-26-2021.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-26-2021.
                                                 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 12-15  and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 and 27-31 of copending US Application No. 16/577, 050.  Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/577,050 claims in claims 15-19, a nonaqueous electrolyte secondary battery comprising a negative electrode capable of having occluded therein and releasing metal ions in the nonaqueous electrolytic solution comprising a nonaqueous solvent and an electrolyte dissolved in the nonaqueous solvent, wherein the nonaqueous electrolytic solution comprising a compound having a structure represented by formula (1) wherein R1 to R3 are the same or different and teaches an organic group having 1 to 20 carbon atoms and optionally having a substituent, with the proviso that at least one of R1 to R3 is a carbon-carbon unsaturated bond is a group selected from the group consisting of an allyl group or a methallyl group and is present in an amount of 0.01-10% by mass. Application No. 16/577, 050 claims in claim 20, that the electrolytic solution contains at a cyclic carbonate having a fluorine atom, a cyclic carbonate having a carbon-carbon unsaturated bond, a difluorophosphate, a fluorosulfonate, a compound having an isocyanate group, etc.  Application No. 16/577,050 claims in claims 27-31, that the negative electrode active material comprises metal particles capable of forming an alloy together with Li and graphite particles where the metal particles can comprise Si, Sn, etc. and that the negative electrode active material comprising the metal particles capable of forming an alloy together with Li and graphite particles is a composite and/or a mixture of a metal and graphite particles.           Application No. 16/577,050 claims the same claims as explained above but does not specifically claim that the difluorophosphate is present in an amount of 0.1-10% by mass.         It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.1-10% by mass of difluorophosphate, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.1-10% by mass of difluorophosphate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

                                     Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for a nonaqueous electrolyte solution comprising an electrolyte, a nonaqueous solvent and additives comprising 0.1-10% by mass of a compound represented by Formula (A); 0.1-10% by mass of a difluorophosphate and 0.01-50% by mass of the cyclic carbonate compound having a fluorine atom.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cyclic carbonate having a fluorine atom being a monofluoroethylene carbonate, 4.4-difluoroethylene carbonate or 4.5-difluoroethylene carbonate, does not reasonably provide enablement for any cyclic carbonate having a fluorine atom.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0035].
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 8 is rejected because the claim should cite “wherein the nonaqueous electrolyte solution further contains at least one compound”.
Allowable Subject Matter
Claim 1 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727